UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-8703 Dreyfus High Yield Strategies Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 3/31 Date of reporting period: 12/31/10 FORM N-Q Item 1. Schedule of Investments. 100-605-05 STATEMENT OF INVESTMENTS Dreyfus High Yield Strategies Fund December 31, 2010 (Unaudited) Coupon Maturity Principal Bonds and Notes137.0% Rate (%) Date Amount ($) Value ($) Auto Parts & Equipment1.7% Goodyear Tire & Rubber, Sr. Unscd. Notes 10.50 5/15/16 1,205,000 a 1,379,725 Lear, Gtd. Bonds 7.88 3/15/18 805,000 a 865,375 Lear, Gtd. Notes 8.13 3/15/20 690,000 a 753,825 TRW Automotive, Gtd. Notes 7.25 3/15/17 1,925,000 a,b 2,083,813 Automobile Manufacturers.8% Navistar International, Gtd. Notes 8.25 11/1/21 2,080,000 a Chemicals5.4% Hexion U.S. Finance/Nova Scotia, Scd. Notes 9.00 11/15/20 1,745,000 a,b 1,849,700 Huntsman International, Gtd. Notes 8.63 3/15/20 2,030,000 a 2,217,775 Huntsman International, Sr. Sub. Notes 8.63 3/15/21 1,515,000 a,b 1,643,775 Ineos Finance, Sr. Scd. Notes 9.00 5/15/15 1,740,000 a,b 1,859,625 Lyondell Chemical, Sr. Scd. Notes 8.00 11/1/17 540,000 a,b 598,725 Momentive Performance Materials, Scd. Notes 9.00 1/15/21 1,835,000 a,b 1,940,512 OXEA Finance, Sr. Scd. Notes 9.50 7/15/17 1,775,000 a,b 1,932,531 Polyone, Sr. Unscd. Notes 7.38 9/15/20 1,900,000 a 1,973,625 TPC Group, Sr. Scd. Notes 8.25 10/1/17 1,215,000 a,b 1,275,750 Vertellus Specialties, Sr. Scd. Notes 9.38 10/1/15 700,000 b 743,750 Commercial & Professional Services13.6% Affinity Group, Sr. Scd. Notes 11.50 12/1/16 2,850,000 b 2,814,375 Brickman Group Holdings, Sr. Notes 9.13 11/1/18 2,060,000 a,b 2,096,050 Cenveo, Sr. Scd. Notes 8.88 2/1/18 5,365,000 a 5,217,462 Cenveo, Gtd. Notes 10.50 8/15/16 285,000 a,b 281,437 Ceridian, Gtd. Notes 11.25 11/15/15 9,780,000 a,c 9,731,100 100-605-05 Ceridian, Gtd. Notes 12.25 11/15/15 3,108,150 a 3,154,772 Dyncorp International, Sr. Unscd. Notes 10.38 7/1/17 4,160,000 a,b 4,284,800 FTI Consulting, Gtd. Notes 6.75 10/1/20 2,040,000 a,b 2,034,900 Garda World Security, Sr. Unscd. Notes 9.75 3/15/17 2,000,000 a,b 2,155,000 iPayment, Gtd. Notes 9.75 5/15/14 1,670,000 a 1,578,150 Mobile Mini, Gtd. Notes 7.88 12/1/20 1,635,000 a,b 1,700,400 Reynolds Group Issuer, Gtd. Notes 8.50 5/15/18 4,155,000 a,b 4,196,550 Visant, Sr. Notes 10.00 10/1/17 950,000 b 1,011,750 Diversified Financial Services12.9% Ally Financial, Gtd. Notes 7.50 9/15/20 875,000 a,b 922,031 Ally Financial, Gtd. Notes 8.00 11/1/31 5,915,000 a 6,402,988 American General Finance, Sr. Unscd. Notes 6.90 12/15/17 3,000,000 a 2,437,500 Ford Motor Credit, Sr. Unscd. Notes 8.00 12/15/16 1,275,000 a 1,426,464 Ford Motor Credit, Sr. Unscd. Notes 8.13 1/15/20 1,625,000 a 1,893,660 Ford Motor Credit, Sr. Unscd. Notes 8.70 10/1/14 3,835,000 a 4,322,294 HUB International Holdings, Sr. Sub. Notes 10.25 6/15/15 4,678,000 a,b 4,713,085 Icahn Enterprises Finance, Gtd. Notes 8.00 1/15/18 5,660,000 a 5,688,300 Internatioanal Lease Finance, Sr. Unscd. Notes 8.25 12/15/20 2,000,000 2,062,500 Offshore Group Investments, Sr. Scd. Notes 11.50 8/1/15 290,000 b 316,100 Pinafore, Sr. Scd. Notes 9.00 10/1/18 4,415,000 a,b 4,790,275 SLM, Sr. Unscd. Notes 8.00 3/25/20 1,000,000 1,015,545 Susser Holdings & Finance, Gtd. Notes 8.50 5/15/16 460,000 a 495,650 USI Holdings, Sr. Sub. Notes 9.75 5/15/15 1,555,000 a,b 1,578,325 Electric Utilities4.8% AES, Sr. Unscd. Notes 8.00 10/15/17 425,000 a 451,562 AES, Sr. Unscd. Notes 9.75 4/15/16 5,045,000 a 5,663,012 100-605-05 Dynegy Holdings, Sr. Unscd. Notes 8.38 5/1/16 1,388,000 a 1,044,470 GenOn Energy, Sr. Unscd. Notes 9.50 10/15/18 2,490,000 b 2,486,888 North American Energy Alliance, Sr. Scd. Notes 10.88 6/1/16 1,310,000 a,b 1,460,650 NRG Energy, Gtd. Notes 7.38 1/15/17 2,870,000 a 2,963,275 Environmental Control.4% WCA Waste, Gtd. Notes 9.25 6/15/14 1,070,000 a Food & Beverages.6% Michael Foods, Sr. Notes 9.75 7/15/18 1,555,000 a,b Health Care11.1% Alere, Gtd. Notes 9.00 5/15/16 2,640,000 a 2,732,400 American Renal Holdings, Sr. Scd. Notes 8.38 5/15/18 735,000 a,b 757,050 Biomet, Gtd. Notes 11.63 10/15/17 11,824,000 a 13,124,640 Capella Healthcare, Gtd. Notes 9.25 7/1/17 1,870,000 a,b 1,986,875 DJO Finance, Gtd. Notes 9.75 10/15/17 4,100,000 a,b 4,243,500 HCA, Scd. Notes 9.25 11/15/16 7,320,000 a 7,827,825 Radiation Therapy Services, Gtd. Notes 9.88 4/15/17 980,000 a,b 982,450 Sabra Health Capital, Gtd. Notes 8.13 11/1/18 1,055,000 b 1,094,563 Industrial2.6% Associated Materials, Sr. Scd. Notes 9.13 11/1/17 1,010,000 a,b 1,057,975 Manitowoc, Gtd. Notes 8.50 11/1/20 3,100,000 a 3,309,250 Standard Pacific, Gtd. Notes 8.38 5/15/18 1,300,000 b 1,306,500 Texas Industries, Gtd. Notes 9.25 8/15/20 1,910,000 b 2,038,925 Lodging & Entertainment6.2% AMC Entertaiment Holdings, Sr. Sub. Notes 9.75 12/1/20 1,750,000 b 1,828,750 Ameristar Casinos, Gtd. Notes 9.25 6/1/14 1,495,000 a 1,607,125 Boyd Gaming, Sr. Sub. Notes 6.75 4/15/14 630,000 a 622,124 Boyd Gaming, Sr. Sub. Notes 7.13 2/1/16 1,575,000 a 1,421,437 100-605-05 Isle of Capri Casinos, Gtd. Notes 7.00 3/1/14 2,819,000 a 2,776,715 MGM Resorts International, Gtd. Notes 6.75 4/1/13 1,416,000 a 1,414,584 MGM Resorts International, Sr. Unscd. Notes 11.38 3/1/18 3,700,000 a 4,033,000 Penn National Gaming, Sr. Sub. Notes 8.75 8/15/19 1,855,000 a 2,054,413 Pokagon Gaming Authority, Sr. Notes 10.38 6/15/14 1,994,000 a,b 2,088,715 Wynn Las Vegas, First Mortgage Notes 7.75 8/15/20 495,000 538,312 Manufacturing2.8% RBS Global & Rexnord, Gtd. Notes 8.50 5/1/18 2,395,000 a 2,556,662 Reddy Ice, Sr. Scd. Notes 11.25 3/15/15 5,480,000 a 5,630,700 Media17.2% Allbritton Communications, Sr. Unscd. Notes 8.00 5/15/18 2,585,000 a 2,623,775 CCH II Capital, Gtd. Notes 13.50 11/30/16 8,700,286 a 10,418,592 Cequel Communications Holdings I, Sr. Unscd. Notes 8.63 11/15/17 1,050,000 a,b 1,102,500 Clear Channel Communications, Sr. Unscd. Notes 4.90 5/15/15 3,195,000 2,476,125 Clear Channel Communications, Sr. Unscd. Notes 5.50 9/15/14 5,603,000 4,678,505 Clear Channel Communications, Sr. Unscd. Notes 5.75 1/15/13 5,999,000 5,849,025 Clear Channel Communications, Gtd. Notes 10.75 8/1/16 2,605,000 2,344,500 Entravision Communications, Sr. Scd. Notes 8.75 8/1/17 650,000 a,b 689,000 Gray Television, Sr. Scd. Notes 10.50 6/29/15 4,065,000 a 4,115,813 Insight Communications, Sr. Notes 9.38 7/15/18 1,920,000 a,b 2,054,400 LBI Media, Sr. Sub. Notes 8.50 8/1/17 4,364,000 a,b 3,567,570 Nexstar Broadcasting, Gtd. Notes, Ser. 1 0.50 1/15/14 316,561 a 309,438 Nexstar Finance Holdings, Sr. Discount Notes 11.38 4/1/13 2,256,308 a,c 2,292,973 Nexstar/Mission Broadcasting, Sr. Scd. Notes 8.88 4/15/17 345,000 a,b 368,288 Quebecor Media, Sr. Unscd. Notes 7.75 3/15/16 3,700,000 a 3,838,750 Salem Communications, Sr. Scd. Notes 9.63 12/15/16 2,055,000 a 2,188,575 100-605-05 Sinclair Television Group, Scd. Notes 9.25 11/1/17 1,775,000 a,b 1,930,313 Metals & Mining4.3% Drummond, Sr. Unscd. Notes 7.38 2/15/16 2,115,000 a 2,202,244 Murray Energy, Sr. Scd. Notes 10.25 10/15/15 3,470,000 a,b 3,660,850 Severstal Columbus, Sr. Scd. Notes 10.25 2/15/18 6,500,000 a,b 6,890,000 Oil & Gas4.1% American Petroleum Tankers, Sr. Scd. Notes 10.25 5/1/15 2,385,000 a,b 2,480,400 Aquilex Holdings, Gtd. Notes 11.13 12/15/16 1,510,000 a 1,536,425 Chesapeake Energy, Gtd. Notes 6.63 8/15/20 2,590,000 a 2,564,100 Chesapeake Energy, Gtd. Notes 9.50 2/15/15 2,675,000 a 3,029,438 Petrohawk Energy, Gtd. Notes 10.50 8/1/14 435,000 a 498,075 Trinidad Drilling, Sr. Unscd. Notes 7.88 1/15/19 2,060,000 b 2,090,900 Packaging & Containers3.1% AEP Industries, Sr. Unscd. Notes 7.88 3/15/13 3,755,000 a 3,759,694 BWAY Holding, Gtd. Notes 10.00 6/15/18 1,080,000 a,b 1,170,450 BWAY Parent, Sr. Unscd. Notes 10.13 11/1/15 2,600,000 a,b 2,639,000 Solo Cup, Sr. Scd. Notes 10.50 11/1/13 1,610,000 a 1,690,500 Paper & Forest Products3.2% Newpage, Sr. Scd. Notes 11.38 12/31/14 2,409,000 a 2,276,505 Smurfit Kappa Funding, Sr. Sub. Notes 7.75 4/1/15 1,700,000 a 1,751,000 Verso Paper Holdings, Sr. Scd. Notes 11.50 7/1/14 5,026,000 a 5,541,165 Retail7.7% Ferrellgas Partners, Sr. Unscd. Notes 8.63 6/15/20 1,575,000 a 1,701,000 Ferrellgas, Sr. Unscd. Notes 6.50 5/1/21 1,000,000 a,b 980,000 Ferrellgas, Sr. Unscd. Notes 9.13 10/1/17 1,370,000 a 1,513,850 Hillman Group, Gtd. Notes 10.88 6/1/18 1,775,000 a 1,956,938 100-605-05 McJunkin Red Man, Sr. Scd. Notes 9.50 12/15/16 2,390,000 a,b 2,270,500 Neiman Marcus Group, Gtd. Notes 10.38 10/15/15 5,750,000 a 6,102,187 QVC, Sr. Scd. Notes 7.50 10/1/19 1,440,000 a,b 1,522,800 Rite Aid, Gtd. Notes 9.50 6/15/17 3,070,000 a 2,624,850 Rite Aid, Sr. Scd. Notes 10.38 7/15/16 3,835,000 a 4,007,575 Steel.7% Tube City IMS, Gtd. Notes 9.75 2/1/15 1,850,000 Technology4.3% Alion Science and Technology, Sr. Scd. Notes 12.00 11/1/14 6,164 a 6,387 First Data, Sr. Scd. Notes 8.25 1/15/21 1,636,000 a,b 1,578,740 First Data, Gtd. Notes 9.88 9/24/15 115,000 a 109,538 First Data, Gtd. Notes 9.88 9/24/15 252,000 a 241,290 First Data, Sr. Notes 12.63 1/15/21 1,636,000 a,b 1,570,560 Sungard Data Systems, Gtd. Notes 10.25 8/15/15 3,185,000 a 3,356,194 Sungard Data Systems, Gtd. Notes 10.63 5/15/15 1,340,000 a 1,484,050 Wireco WorldGroup, Sr. Unscd. Notes 9.50 5/15/17 3,975,000 a,b 4,213,500 Telecommunications23.1% Digicel Group, Sr. Unscd. Notes 8.88 1/15/15 7,660,000 a,b 7,774,900 Digicel Group, Sr. Unscd. Notes 9.13 1/15/15 3,014,000 a,b 3,066,745 Digicel Group, Sr. Unscd. Notes 10.50 4/15/18 631,000 b 697,255 Digicel, Sr. Notes 8.25 9/1/17 1,215,000 b 1,251,450 Digicel, Sr. Unscd. Notes 12.00 4/1/14 780,000 b 910,650 Intelsat Jackson Holdings, Gtd. Notes 11.25 6/15/16 7,255,000 7,853,537 Intelsat Luxembourg, Gtd. Notes 11.25 2/4/17 4,729,000 5,178,255 Intelsat Subsidiary Holding, Gtd. Notes 8.88 1/15/15 5,790,000 a,b 5,949,225 Sorenson Communications, Sr. Scd. Notes 10.50 2/1/15 2,530,000 a,b 1,555,950 Sprint Capital, 100-605-05 Gtd. Notes 6.88 11/15/28 2,730,000 2,402,400 Sprint Capital, Gtd. Notes 6.90 5/1/19 4,365,000 4,332,263 Telesat Canada, Sr. Unscd. Notes 11.00 11/1/15 3,610,000 a 4,070,275 Telesat Canada, Sr. Sub. Notes 12.50 11/1/17 1,095,000 a 1,294,838 West, Sr. Notes 7.88 1/15/19 1,400,000 b 1,428,000 West, Gtd. Notes 8.63 10/1/18 2,700,000 b 2,875,500 Wind Acquisition Finance, Scd. Notes 11.75 7/15/17 10,520,000 a,b 11,913,900 Wind Acquisition Holdings Finance, Sr. Scd. Notes 12.25 7/15/17 4,735,896 a,b 5,517,319 Textiles & Apparel.3% Invista, Gtd. Notes 9.25 5/1/12 979,000 a,b Transportation6.1% CHC Helicopter, Sr. Scd. Notes 9.25 10/15/20 1,800,000 a,b 1,872,000 General Maritime, Gtd. Notes 12.00 11/15/17 4,450,000 a 4,316,500 Hapag-Lloyd, Gtd. Notes 9.75 10/15/17 1,050,000 a,b 1,141,875 Marquette Transportation Finance, Sr. Scd. Notes 10.88 1/15/17 2,940,000 a,b 3,013,500 Navios Maritime Acquisition, Sr. Scd. Notes 8.63 11/1/17 1,900,000 b 1,952,250 Navios Maritime Holdings, Sr. Scd. Notes 8.88 11/1/17 910,000 a 989,625 Navios Maritime Holdings, Gtd. Notes 9.50 12/15/14 1,500,000 a 1,567,500 Overseas Shipholding Group, Sr. Unscd. Notes 8.13 3/30/18 2,000,000 a 2,015,000 Ultrapetrol Bahamas, First Mortgage Notes 9.00 11/24/14 1,156,000 1,176,230 Total Bonds and Notes (cost $384,144,314) Preferred Stocks.5% Shares Value ($) Media Spanish Broadcasting System, Ser. B, Cum. $26.88 (cost $2,256,546) 2,182 d Other Investment.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund 100-605-05 (cost $270,000) 270,000 e Total Investments (cost $386,670,860) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Collateral for Revolving Credit and Security Agreement. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At December 31, 2010, these securities had a market value of $162,561,583 or 55.1% of net assets. c Variable rate securityinterest rate subject to periodic change. d Illiquid security, fair valued by management. At the period end, the value of this security amounted to $1,418,515 or .5% of net assets. The valuation of this security has been determined in good faith under the direction of the Board of Trustees. e Investment in affiliated money market mutual fund. At December 31, 2010, the aggregate cost of investment securities for income tax purposes was $386,670,860. Net unrealized appreciation on investments was $19,536,153 of which $23,233,318 related to appreciated investment securities and $3,697,165 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Corporate Bonds 137.0 Preferred Stocks .5 Money Market Investment .1  Based on net assets. 100-605-05 At December 31, 2010, the fund held the following forward foreign currency exchange contracts: Forward Foreign Currency Foreign Unrealized Exchange Contracts Currency Amount Proceeds ($) Value ($) (Depreciation)($) Sales; Euro, Expiring 1/27/2011 140,000 186,891 187,075 ) 100-605-05 Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2010 in valuing the fund's investments: Level 1 -Unadjusted Level 2 - Other Significant Level 3 -Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Corporate Bonds+ - 404,518,498 - Equity Securities - Domestic+ - - 1,418,515 Mutual Funds 270,000 - - Liabilities ($) Other Financial Instrument: Forward Foreign Exchange Contracts++ - (184) - - + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized (depreciation) at period end. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Equity Securities-Domestic ($) Balance as of 3/31/2010 2,182 Realized gain (loss) - Change in unrealized appreciation (depreciation) 1,416,333 Net purchases (sales) - Transfers in and/or out of Level 3 - Balance as of 12/31/2010 The amount of total gains (losses) for the period included in earnings attributable to the change in unrealized gains (losses) relating to investments still held at 12/31/2010 The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities excluding short-term investments (other than U.S. Treasury Bills), financial futures, options, swaps and forward currency exchange contracts (forward contracts) are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available that are not valued by a pricing service approved by the Board of Trustees, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Trustees. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate. Investments in swap transactions are valued each business day by an independent pricing service approved by the Board of Trustees. Swaps are valued by the service by using a swap pricing model which incorporates, among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus High Yield Strategies Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: February 23, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: February 23, 2011 By: /s/ James Windels James Windels Treasurer Date: February 23, 2011 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
